Citation Nr: 0112441	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  98-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of small cell carcinoma of the left lower lung 
secondary to asbestos exposure, status post left lobectomy 
currently rated as 30 percent disabling, to include 
restoration of a 
100 percent evaluation previously assigned.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to April 
1962.

By rating decision issued in April 1996, the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), granted service connection and assigned a 100 percent 
evaluation under Diagnostic Code 6819 for residuals of small 
cell carcinoma secondary to asbestos exposure.  The medical 
evidence of record establishes that the veteran underwent a 
left lower lobe resection, followed by chemotherapy treatment 
which terminated in mid-December 1995.  In May 1998, the RO 
proposed to reduce the veteran's evaluation to a 
noncompensable rating based on VA examination findings in 
October 1997, which showed that the veteran's service-
connected disability had decreased in severity.  The veteran 
expressed dissatisfaction with the reduction proposal.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
St. Petersburg VARO which reduced the veteran's disability 
evaluation to a noncompensable rating from August 1, 1998.  
The RO explained that the medical evidence of record showed 
that the veteran had no residual disability due to the lung 
cancer or surgery.  The veteran filed a notice of 
disagreement (NOD) in June 1998.  In July 1998, a Decision 
Review Officer (DRO) revised the May 1998 rating decision on 
the basis of a difference of opinion under the provisions of 
38 C.F.R. § 3.105(b).  The DRO noted that service connection 
was previously established effective from August 1995 (prior 
to the rating schedule revision for respiratory disabilities 
which became effective October 7, 1996).  It was noted that 
the regulations required that a 100 percent evaluation be 
assigned for lung cancer, to be continued for 6 months beyond 
the date of cessation of any surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, and then 
evaluated based on the residuals of cancer (which at that 
time provided for a minimum 30 percent evaluation following 
unilateral lobectomy).  The DRO found that it was more 
appropriate to use the 'old' criteria.  See 38 C.F.R. Part 4, 
Diagnostic Codes 6826 and 6819 (in effect prior to October 7, 
1996).  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where the law or regulation changes during the pendency of a 
case, the version most favorable to the veteran will 
generally be applied).  Accordingly, the veteran was afforded 
a 30 percent disability evaluation under the 'old' version of 
the respiratory regulations.

In January 1999, the veteran presented testimony at a 
videoconference hearing held by the DRO at the local VARO.  A 
copy of the transcript of that hearing has been associated 
with the claims folder.

The Board remanded this case to the RO for additional 
evidentiary development in April 2000.  Following compliance, 
the RO confirmed and continued the denial of the benefit 
sought in a February 2001 supplemental statement of the case.  
This case has now been returned to the Board for appellate 
disposition.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
developed.

2.  The veteran underwent a thoracotomy to resect oat cell 
carcinoma of the left lower lung in August 1995.  He 
thereafter underwent follow-up treatment and chemotherapy, 
which ended in December 1995.

3.  The veteran's service-connected lung disorder is 
primarily manifested by shortness of breath and excessive 
respiration secondary to a left lower lobe lobectomy for 
treatment of a small cell carcinoma of the lung due to 
asbestos exposure.  He complains of an inability to do any 
type of work or household chores as well as being no longer 
able to run or walk more than about a quarter mile very 
slowly.

4.  The reduction of the veteran's evaluation from 100 
percent to 30 percent occurred more than two years following 
cessation of his chemotherapy, and there is no apparent 
medical evidence of metastases.

5.  The April 1998 VA respiratory disorders examiner opined 
that the veteran's pulmonary function impairment was not due 
to the small cell cancer of the lung and proximate removal.  
The examiner added that the cause was unknown, but he 
suspected that the veteran's obesity was implicated.

6.  The old criteria for evaluation of respiratory disorders 
is far more favorable to the veteran insofar as it provides 
for continuance of a minimum 30 percent evaluation for his 
service-connected disorder, irrespective of his pulmonary 
function testing results.

7.  An October 2000 VA pulmonary function study reflects a 
Forced Expiratory Volume per one-minute (FEV-1) of 62 percent 
predicted, and a FEV-1/FVC of 80 percent.  In an addendum 
received in October 2000, the VA pulmonary examiner indicated 
that testing for Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) was 
inappropriate and that post-bronchial dilatation testing was 
not needed since it would not add anything to the evaluation.

8.  There are no cardiac or respiratory limitations, and cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episodes of acute respiratory failure, or a 
need for outpatient oxygen therapy, due to service-connected 
disability currently demonstrated.


CONCLUSIONS OF LAW

1.  The reduction in the schedular evaluation from 100 
percent to 30 percent for service-connected residuals of 
small cell carcinoma of the left lower lung secondary to 
asbestos exposure, status post left lobectomy from August 1, 
1998 was proper and, thus, entitlement to restoration of the 
100 percent rating is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Codes 6816 and 6819 (1998).

2.  The schedular criteria for a disability evaluation in 
excess of 30 percent for service-connected residuals of small 
cell carcinoma of the left lower lung secondary to asbestos 
exposure, status post left lobectomy from August 1, 1998 are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.100, 
Diagnostic Codes 6816 and 6819 (1998); 38 C.F.R. § 4.97, 
Diagnostic Codes 6816 and 6844 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In this case, the RO has already 
obtained the pulmonary function tests required by the new 
regulations.  Moreover, an adequate pulmonary examination 
with regard to the nature and extent of the veteran's 
service-connected disorder has also been obtained.  Copies of 
medical records developed by the Social Security 
Administration were also obtained and added to the record 
pursuant to the Board's April 2000 Remand order.  Moreover, 
the veteran has been specifically apprised of the evidence 
considered in rating decisions, the statement of the case and 
supplemental statements of the case.  Insofar as neither the 
veteran nor his accredited representative have indicated that 
there is any additional information that may be available or 
necessary to a decision on his claims, the Board finds that 
the Department has satisfied the duty to assist in the 
development of these claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Generally, a claim stemming from a rating reduction action is 
a claim for restoration of the prior rating, not a claim for 
an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
The Board notes, however, that the veteran has alternately 
sought either restoration of his 100 percent evaluation or an 
increased disability rating.  Indeed, both of these issues 
were essentially embraced in the veteran's notice of 
disagreement and the RO's statement of the case.

i.  Background

The veteran's service medical records do not indicate the 
presence of any lung disorder; however, his personnel records 
show that he served aboard various ships during his tour of 
duty in the United States Navy.  The veteran claimed that he 
was exposed to asbestos during refurbishment of one of the 
ships that he served upon.

An August 1995 VA hospital summary shows that the veteran 
underwent a thoracotomy to resect an oat cell carcinoma of 
the left lower lung.  He thereafter underwent follow-up 
treatment and chemotherapy.  A December 1995 VA hospital 
summary indicated that the veteran was status post 3 cycles 
of Cisplatin and VP-16 adjuvant chemotherapy.  His admission 
at that time was for his fourth and final cycle of 
chemotherapy.  He was discharged on December 21, 1995.

In April 1996, the RO granted service connection and assigned 
a 100 percent schedular evaluation for oat cell carcinoma of 
the left lower lung due to asbestos exposure from August 30, 
1995.

The regulations pertaining to The Respiratory System were 
revised effective from October 7, 1996.

The veteran was thereafter afforded VA respiratory disease 
examination in October 1997, at which time he indicated that 
he had a history of in-service exposure to asbestos in 1958.  
He also had an 86-plus pack per year history of tobacco 
abuse.  In August 1995, he underwent surgery for an unrelated 
condition but was found to have a spot on his lung.  A biopsy 
revealed that it was a carcinoma, which was subsequently 
removed.  He then underwent chemotherapy, type unknown, 
evidently having four cycles over the next few months at one-
month intervals.  He stated that he finished his chemotherapy 
in mid-December, 1995 and has had no subsequent chemotherapy.  
He is being seen at the Gainesville VA Hospital every two 
months.  The veteran subsequently underwent laparoscopic 
cholecystectomy in early-1996 with no particular 
complications.  It was noted that he weighed approximately 
235 pounds prior to his chemotherapy, reduced to about 190 
pounds with chemotherapy and subsequently has regained to his 
present weight of about 360 pounds.  The veteran further 
noted that he was unable to work because of exertional 
breathlessness and aching discomfort in the left upper 
posterior thorax with movement of the left upper extremity.  
He was able to walk approximately one quarter mile slowly and 
could do only 35 repetitions on his rowing machine before he 
must stop because of shortness of breath and discomfort in 
the left upper extremity and left shoulder girdle.  He stated 
that he could climb one flight of stairs slowly.  He was able 
to work in his yard using a "Weed-eater" for about 15 
minutes before he must stop because of aching discomfort in 
the left upper posterior thorax and left shoulder.  After 15 
minutes of rest, he reported that he was able to continue at 
about the same time interval of activity.  He denied daytime 
hypersomnolence but stated that he does nap frequently.  He 
also denied hemoptysis, cough, wheezing but does produce a 
small amount of sputum from time to time.  He reported that 
he was on no specific therapy related to his lung surgery; 
specifically he indicated that he was on no oxygen or chronic 
antimicrobial therapy.

On physical examination, it was noted that the veteran was a 
well developed, well nourished, extremely obese, jovial white 
male in no acute distress. He was 72 inches tall and weighed 
363 pounds.  The oral temperature was 98 degrees Fahrenheit.  
The pulse was regular at 75 beats per minute and respiratory 
rate was 18 per minute.  The blood pressure was 134/72 mmHg.  
Examination of the skin showed a 38 centimeter operative scar 
in the left posterior thorax, at about the level of the 
fourth rib.  A well healed right lower quadrant appendectomy 
scar was noted as was a scar in the right inguinal region 
measuring approximately 14 centimeters, the site of drainage 
of an actinomycetic abscess many years ago.  Musculoskeletal 
system showed some limited motion in major joints due to his 
extreme obesity.  There was no obvious lymphadenopathy.  The 
head was symmetrical.  The pupils were reactive and the fundi 
were not remarkable.  The veteran was edentulous with areas 
of leukoplakia in the posterior mandible.  The neck was short 
and no carotid bifurcation bruits were present.  The lungs 
showed equal respirations.  There was dullness to percussion 
with diminished tactile fremitus and diminished breath sounds 
over the lower one-third of the left thorax, both posteriorly 
and laterally.  Otherwise, the lungs were clear and resonant 
to percussion and auscultation without evidence of wheezing.  
The cardiac examination was not remarkable.  The abdomen was 
extremely obese with status post cholecystectomy laparoscopic 
scars that were well healed.  The costovertebral angles were 
clear.  There was no clubbing or cyanosis but minimal pitting 
edema was noted about the ankles.  The knees appeared to be 
normal to examination.  The veteran could almost do a 
complete knee bend and could forward flex the spine to 
approximately 85 degrees.  He could walk on his toes and 
heels without difficulty.  Neurologic examination appeared to 
be intact.  There was no evidence of cor pulmonale or 
definite congestive heart failure.  The veteran did have 
obvious difficulty moving about on the table with increased 
respiratory rate being noted.  There did not appear to be any 
significant residuals of his malignancy except for the 
postoperative changes in the physical examination of the left 
lower thorax.  An EKG indicated findings suggestive of right 
atrial enlargement.  Chest x-rays showed an elevated left 
hemidiaphragm.  Pulmonary function testing was undertaken 
three times, and revealed severe restriction.  A maximum FEV-
1 of 47 percent predicted and a maximum 
FEV-1/FVC of 105 percent were both indicated on test-2.  The 
diagnoses were status post operative left lower lobectomy for 
small cell carcinoma treated with four cycles of 
chemotherapy, type unknown, ending in December, 1995; history 
of asbestos exposure; and chronic tobacco abuse as evidenced 
by an 83 plus pack-year history of tobacco usage, ending at 
time of thoracotomy.

In an April 1998 addendum, the October 1997 respiratory 
examiner indicated, in pertinent part, that the veteran's oat 
cell carcinoma of the left lower lobe was felt to be due to 
asbestos exposure.  Pulmonary function tests were conducted 
in October 1997.  In the opinion of the examiner, the results 
of the pulmonary impairment were not due to the small cell 
cancer of the lung and subsequent removal.  The examiner 
commented that it is not as likely as not that the veteran 
has another diagnosed lung condition.  The results of the 
pulmonary function tests showed a normal FEV-l/FVC percentage 
but the total functional vital capacity was markedly 
diminished.  The cause for this was unknown but, in a 325 
pound individual, the examiner suspected that less than a 
maximum functional vital capacity attempt was made.  There 
was no significant change following the use of 
bronchodilators.  Thus, in the opinion of the examiner, the 
results of the pulmonary function tests were not due to the 
left lower lobe resection due to small cell cancer of the 
lung.

In May 1998, the RO proposed to reduce the veteran's 
evaluation to a noncompensable rating based on VA examination 
findings in October 1997.  The veteran filed a timely notice 
of disagreement; however, the RO issued a rating decision 
later that month implementing the reduction to zero percent, 
effective from August 1, 1998.

In July 1998, a Decision Review Officer (DRO) revised the May 
1998 rating decision on the basis of a difference of opinion 
under the provisions of 38 C.F.R. § 3.105(b).  The DRO 
essentially concluded that a minimum 30 percent evaluation 
for service-connected left lung disorder was warranted under 
the old version of the respiratory regulations.

In January 1999, the veteran presented testimony at a 
videoconference hearing conducted by the DRO at the local 
VARO.  The veteran conceded that he did not have a medical 
opinion to rebut the April 1998 VA medical opinion.  He 
stated that he had tried to seek another medical opinion but 
no one would see him as he was under VA treatment.  He also 
indicated that the cancer had not recurred; he stated that he 
was cancer-free.  However, he felt that an increase was 
warranted insofar as his pulmonary functioning test results 
after the lobectomy are worse than before the surgery.  The 
veteran further indicated that he had not smoked since the 
lobectomy.  In addition, he stated that he had been awarded 
Social Security Disability benefits.

The Board remanded this case to the RO for additional 
evidentiary development in April 2000.

On remand, the RO obtained copies of records developed by the 
Social Security Administration which show that the veteran 
was awarded disability benefits, effective from July 1995, on 
account of his service-connected lung disorder.  Attached 
medical records consisted of a July 1995 outpatient treatment 
record developed by Flagler Hospital, as well as duplicate 
copies of the veteran's August 1995 and December 1995 VA 
hospital summaries.  All of these records pertained to 
diagnosis, surgical intervention and post-operative treatment 
of the veteran's service-connected left lung disorder.

VA medical records developed between 1995 and 1999 show 
treatment for the veteran's small cell carcinoma between 
August 1995 and December 1995.  An April 1996 discharge 
summary shows that the veteran underwent a laparoscopic 
cholecystotomy.  An August 1999 CT scan of the chest and 
abdomen revealed no evidence of recurrent tumor or new tumor.

The veteran also underwent VA respiratory disease examination 
in June 2000, at which time his chief complaint was shortness 
of breath.  On physical examination, the veteran's blood 
pressure was 140/90 in the right arm, sitting, with a wide 
cuff.  His pulse was 88 per minute and regular; his 
respirations were 24 per minute and somewhat labored; and he 
weighed approximately 370 pounds.  Examination of the ears 
was within normal limits.  The pupils were equal and respond 
normal to light and accommodation.  The extraocular movements 
were normal.  Conjunctivae and sclerae were within normal 
limits, and funduscopic examination was negative.  
Examination of the nose was negative.  On examination of the 
mouth and throat, the veteran was noted to be edentulous.  
The neck was supple and the trachea was in the midline.  The 
thyroid was not enlarged.  There was no neck vein distention, 
and there was no significant lymphadenopathy.  The lungs 
revealed a left thoracotomy scar.  There was a horizontal 
scar in the left anterior thoracic area of the chest.  There 
was a scar in the left lateral chest wall, and two small 
scars from a cyst were noted in the right posterior thoracic 
area.  There was a diminished expansion of the left lung 
cage, and there appeared to be dullness to percussion and 
slightly diminished breath sounds in the left lower lung.  
The right lung was normal to auscultation and percussion.  
The heart revealed a normal sinus rhythm.  The examiner could 
not see or feel the point of maximal impulse (PMI).  The 
examiner noted that it was difficult to evaluate the cardiac 
size because of the thickness of the chest cage.  The heart 
tones were distant.  A2 was greater than P2.  There were no 
murmurs or thrills.  The abdomen was markedly obese.  There 
were small scars in the right upper quadrant from previous 
cholecystectomy.  There were no areas of tenderness.  The 
liver, spleen, and kidneys were not palpable. No mass was 
noted. Peristalsis was normal.  There was no clubbing, 
cyanosis, or pedal edema.  The diagnoses were left lower 
lobectomy with mediastinal lymph node sampling, secondary to 
small cell carcinoma of the lung with no apparent evidence of 
metastases, secondary to asbestos exposure; diabetes 
mellitus, non-insulin dependent type; and exogenous obesity.  
The examiner commented that the veteran had a significant 
disability in that he has had the left lower lobe of his lung 
removed and he was no longer able to do any type of work, nor 
could he do household chores, such as taking out the garbage 
and mowing the lawn.  He could no longer run or walk more 
than about a quarter mile very slowly.  It is obvious from 
his physical examination that the veteran had shortness of 
breath and excessive respiration.

A July 2000 VA pulmonary function test report reflects a FEV-
1 of 57 percent predicted and a FEV-1/FVC of 110 percent.  At 
the RO's behest the veteran underwent retesting in October 
2000.  On this occasion, the pulmonary function test report 
reflected a FEV-1 of 62 percent predicted and a FEV-1/FVC of 
115 percent.  

In an addendum received in October 2000, the June 1997 
respiratory examiner stated that the fact that DLCO and post 
bronchial dilation tests were not done were insufficient 
reasons for re-testing.  The veteran had a left lower 
lobectomy for cancer of the lung and in the examiner's 
opinion, a DLCO was inappropriate,  A 
post-bronchial dilatation itself is also not needed since it 
would not add anything to the evaluation.

ii.  Analysis

The criteria for rating respiratory conditions changed on 
October 7, 1996, during the pendency of the present appeal.  
Either the old or new rating criteria may apply, whichever 
are more favorable to the veteran.  Karnas, supra.

In deciding claims for VA benefits, "[w]hen there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant."  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).

Under the old rating criteria in effect prior to October 7, 
1996, malignant new growths of a specified part of 
respiratory system, exclusive of skin growths, are rated 100 
percent for 2 years following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure; at this point, if there has been no local 
recurrence or metastases, the rating will be made on 
residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (1996).  
The new rating criteria, effective October 7, 1996, are less 
generous, and only provide that the 100 percent rating will 
continue for 6 months after anti-cancer therapy is completed, 
and then the condition is rated based on residuals.  38 
C.F.R. § 4.97, Diagnostic Code 6819 (2000).  The medical 
evidence shows the veteran completed radiation treatment for 
his small cell carcinoma in December 1995, and an August 1999 
VA CT scan of the chest and abdomen revealed no evidence of 
recurrent tumor or new tumor.  In this case, the RO assigned 
a 100 percent rating from August 30, 1995 to August 1, 1998 
(almost 3 years).  Accordingly, in view of the above, the 
RO's decision was proper and entitlement to restoration of 
the status post surgical 100 percent disability evaluation 
under Diagnostic Code 6819 for small cell carcinoma of the 
left lung due to asbestos exposure is not warranted.

It should be emphasized that the reduction in this case was 
based on the rating criteria pertaining to the Respiratory 
System rather than a finding of material improvement of the 
disability.  As such, the regulatory provisions pertaining to 
stabilization of disability evaluations, as set forth in 
38 C.F.R. § 3.344, do not apply in this case.  Therefore, at 
this point, the veteran's service-connected lung disability 
is to be rated based on residuals, under other diagnostic 
codes.

With regard to this, it is noted that under the old 
regulatory scheme prior to October 6, 1996, Diagnostic Code 
6816 provided a 30 percent disability rating for a unilateral 
lobectomy and a 50 percent disability rating for a bilateral 
lobectomy.  See 38 C.F.R. Part 4 (1996).  Effective in 
October 1996, however, the regulations regarding the 
evaluation of pulmonary disorders were amended and Diagnostic 
Codes were changed.  Under the new criteria, impairment 
resulting from a lobectomy is measured by a general rating 
formula for restrictive lung disease based upon current 
pulmonary functioning.  Under this formula, a veteran with 
Forced Expiratory Volume in one second (FEV-1) less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; a veteran who requires outpatient oxygen therapy 
will be rated as 100 percent disabled.  A veteran with FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) will be rated as 60 percent 
disabled.  A veteran with FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted will be rated as 30 percent 
disabled.  38 C.F.R. § 4.97, Diagnostic Code 6844 (2000).

As discussed above, the veteran's service-connected disorder 
is currently evaluated as 30 percent disabling under the old 
regulatory criteria.  Because the veteran had had the lower 
lobe of his left lung removed, the 30 percent rating for a 
unilateral lobectomy was the appropriate rating.  The 
application of the provisions of the old regulations to the 
facts of this appeal was thus a very simple exercise.  
Because only one lobe had been removed, a rating higher than 
30 percent is not warranted under the previous criteria.  38 
C.F.R. § 4.97, Diagnostic Code 6816 (1996).

With regard to the new regulatory criteria, it is noted that 
the April 1998 VA respiratory examiner's addendum opinion 
specifically concluded that the current pulmonary impairment 
is not due to the left lower lung resection, residual of 
small cell carcinoma of the lung.  Therefore, application of 
the new regulatory criteria is not warranted.

Notwithstanding, even assuming without conceding that the new 
regulatory criteria do apply, the Board observes that no more 
than a 30 percent disability evaluation is warranted.  The 
veteran's left lung disorder, as shown on VA pulmonary 
functioning testing in October 2000, clearly meets the 
requirements for a 30 percent evaluation in that his post-
bronchodilator FEV-1 was 62 percent of predicted.  He does 
not, however, meet the requirements for a 60 percent rating 
in terms of FEV-1 and FEV-1/FVC results.  Additionally, the 
VA pulmonary examiner's October 2000 addendum indicated that 
testing for Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) was 
inappropriate and that post-bronchial dilatation testing was 
not needed since it would not add anything to the evaluation.  
Moreover, there is no objective medical evidence of cardiac 
or respiratory limitations, and cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episodes of acute respiratory failure, or a need for 
outpatient oxygen therapy, are not currently demonstrated.  
Therefore, it cannot be concluded that the veteran's left 
lung disorder meets or more nearly approximates the next 
higher evaluation.

While the veteran sincerely believes his left lower lung 
disorder warrants a higher evaluation, he is not competent to 
offer opinions on questions of medical pathology or severity.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Grottveit v. Brown, 5 Vet. App 91 (1993).  The medical 
evidence of record does not support his assertions of more 
severe disability.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 
supra.  In this case, the Board finds no provisions upon 
which to assign higher ratings.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claims or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claims, in which case the claim are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
finds the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
service-connected residuals of small cell carcinoma of the 
left lower lung secondary to asbestos exposure, status post 
left lobectomy currently rated as 30 percent disabling, to 
include restoration of a 100 percent evaluation previously 
assigned.

Application of the extraschedular provisions is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).  There 
is no objective evidence that the veteran's 
service-connected disability presents such exceptional or 
unusual disability pictures, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The reduction in the schedular evaluation for service-
connected residuals of small cell carcinoma of the left lower 
lung secondary to asbestos exposure, status post left 
lobectomy from 100 percent to 30 percent, effective from 
August 1, 1998, was proper, entitlement to restoration of the 
100 percent rating is denied.

Entitlement to an increased rating for service-connected 
residuals of small cell carcinoma of the left lower lung 
secondary to asbestos exposure, status post left lobectomy is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



